[Cite as In re D.D., 2017-Ohio-9021.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 105582




                                          IN RE: D.D.
                                        A MINOR CHILD

                              [Appeal by the State of Ohio]




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 16107471

        BEFORE: McCormack, P.J., Boyle, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: December 14, 2017
ATTORNEYS FOR APPELLANT

Michael C. O’Malley
Cuyahoga County Prosecutor

Frank Romeo Zeleznikar
Assistant County Prosecutor
1200 Ontario, 8th Floor
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Mark A. Stanton
Cuyahoga County Public Defender

John T. Martin
Assistant Public Defender
310 Lakeside Ave., Ste. 200
Cleveland, OH 44113
TIM McCORMACK, P.J.:

       {¶1} The state of Ohio appeals the juvenile court’s sua sponte dismissal of its

complaint against appellee D.D. For the following reasons, we reverse the juvenile

court’s dismissal and remand for lack of a final verdict.

Procedural and Substantive History

       {¶2} Beyond the allegations listed in the complaint, the record in this case prior

to dismissal includes no mention of the underlying substantive facts. After the juvenile

court dismissed the complaint with prejudice, the court questioned D.D. on the record

about the incident. The following facts are a summary of D.D.’s recollection.

       {¶3} On November 4, 2015, D.D. had an altercation with another girl who had

been bullying her. The two girls physically fought near their school, and D.D.’s nose

was fractured in the fight. Immediately after this initial incident, D.D. followed the girl

to a nearby location, where she resumed fighting with the girl and threw a chair at her.

D.D. was asked to leave and initially refused to do so.

       {¶4} On August 16, 2016, a complaint based on the November 4, 2015 events

was filed in the Cuyahoga County Court of Common Pleas, Juvenile Division, alleging

D.D. to be a delinquent child.       The complaint alleged the following counts:         (1)

felonious assault, a felony of the second degree; (2) criminal activity on school property, a

misdemeanor of the first degree; (3) inducing panic, a misdemeanor of the first degree;

and (4) criminal trespass, a misdemeanor of the fourth degree.
      {¶5} Each count of the complaint listed the name and numerical designation of

the alleged offense, the date of the alleged offense, the street address of the alleged

offense, and the name and address of D.D.’s mother. Additionally, each count was

sworn to under oath.

      {¶6} An arraignment was held on September 19, 2016.               A reading of the

complaint was waived, and D.D. denied the allegations of the complaint by a plea entered

through her counsel.

      {¶7} After holding pretrial hearings on October 31 and December 12, 2016, an

adjudicatory hearing was held on February 27, 2017. At this hearing, the prosecutor

made an oral motion to amend the complaint to reflect a plea agreement reached between

D.D. and the state. Pursuant to this agreement, D.D. would enter an admission to Count

1, amended to aggravated assault, and Count 4. In exchange for those admissions, the

state would nolle Counts 2 and 3. The court granted this motion to amend the complaint.

      {¶8} After ensuring that D.D. understood the rights she was waiving by entering

these admissions, the court accepted the admissions in accordance with Juv.R. 29(D).

      {¶9} The court then noted a defect in the complaint, and the prosecutor made an

oral motion to amend the complaint to include “Cleveland, Ohio, 44111” to be the

location of the offenses. The court denied this motion, stated that it lacked jurisdiction,

and dismissed the case with prejudice.

      {¶10} The court’s journal entry stated, in relevant part:

      Upon due consideration, the court finds that the allegations of the complaint
      have not been proven beyond a reasonable doubt for lack of jurisdiction.
       It is ordered that the complaint is dismissed pursuant to Juvenile Rule
       29(F)(1). Probable cause found for the filing of the complaint.

       {¶11} On March 20, 2017, the state filed a timely appeal of right pursuant to R.C.

2945.67(A).

Law and Analysis

       {¶12} In its sole assignment of error, the state contends that the juvenile court

erred when it determined that it lacked jurisdiction and dismissed the complaint with

prejudice. We agree.

       {¶13} Neither party disputes that the juvenile court had jurisdiction over this case.

D.D., however, argues that because Ohio law specifically provides that no appeal of right

can be taken from a final verdict, we should dismiss this appeal.

       {¶14} Therefore, before we turn to an analysis of the juvenile court’s dismissal for

lack of jurisdiction, we must first address the state’s ability to appeal the dismissal as a

matter of right.

       {¶15} R.C. 2945.67(A) sets forth the circumstances under which the state may

appeal a criminal or juvenile matter, stating in relevant part:

       A prosecuting attorney * * * may appeal as a matter of right any decision of

       a trial court in a criminal case, or any decision of a juvenile court in a

       delinquency case, which decision grants a motion to dismiss all or any part

       of an indictment, complaint, or information * * * and may appeal by leave

       of the court to which the appeal is taken any other decision, except the final
       verdict, of the trial court in a criminal case or of the juvenile court in a

       delinquency case.

       {¶16} The Ohio Supreme Court has held that when a juvenile court dismisses a

complaint, or part of a complaint, on its own motion, such a dismissal “is the equivalent

of a ‘decision granting a motion to dismiss’ under R.C. § 2945.67(A).” In re S.J., 106
Ohio St. 3d 11, 2005-Ohio-3215, 829 N.E.2d 1207, ¶ 13. In this case, such an order is

final because it affected a substantial right and prevented a judgment on the charges

against D.D. R.C. 2505.02(B).

       {¶17} D.D. argues that when a juvenile court accepts an admission from a juvenile

and then dismisses the complaint, as it did in this case, the dismissal is a “final verdict”

from which no appeal may be taken. In support of this proposition, D.D. cites two cases

in which this court dismissed appeals where the state attempted to appeal from a juvenile

court’s dismissal pursuant to Juv.R. 29(F)(2)(d), finding dismissal to be in the best

interest of the child and the community.              In re N.I., 191 Ohio App. 3d 97,

2010-Ohio-5791, 944 N.E.2d 1214, ¶ 1 (8th Dist.); In re D.R., 8th Dist. Cuyahoga Nos.

100034 and 100035, 2014-Ohio-832, ¶ 15.

       {¶18} In both of those cases, this court’s dismissal of the appeals was premised on

double jeopardy concerns. In re N.I. involved a juvenile court’s dismissal after having a

hearing to the trier of fact, while In re D.R. involved a juvenile court’s dismissal

following the juvenile’s admissions where dismissal was in the best interests of the child.

 It was clear in both cases that the state did not have a right to appeal the final verdict in a
matter in which the verdict acted as an acquittal and jeopardy had attached. In re N.I. at

¶ 13; In re D.R. at ¶ 15.

       {¶19} Unlike either of those cases, jeopardy did not attach here.           When “a

proceeding is terminated for a reason other than a finding that the state’s case is factually

insufficient based on the evidence presented or a determination that the defendant is

innocent, double jeopardy is inapplicable.”      State v. Smith, 8th Dist. Cuyahoga No.

70855, 1997 Ohio App. LEXIS 3760, 14 (Aug. 21, 1997), citing State v. Calhoun, 18
Ohio St. 3d 373, 481 N.E.2d 624 (1985).

       {¶20} The juvenile court’s dismissal in this case was not based on any factual

insufficiency of the evidence. No evidence was presented. The court’s only inquiry into

the facts of this case took place when it asked D.D. what happened during the incident

after it dismissed the complaint with prejudice. Because this inquiry occurred after the

dismissal, it was merely an afterthought that had no bearing on the court’s decision to

dismiss the complaint. The extent of the court’s consideration of the sufficiency of the

evidence before dismissing the complaint was its acceptance of D.D.’s admissions.

       {¶21} Nor was the dismissal based on a factual conclusion that would implicate

double jeopardy. Instead, the dismissal was based on an erroneous legal conclusion,

namely, that the juvenile court lacked jurisdiction because the complaint failed to note the

city in which the offenses took place. Based on this error, the juvenile court dismissed

the complaint pursuant to Juv.R. 29(F)(1).
       {¶22} The juvenile court’s sua sponte dismissal in this case was in violation of

Juv.R. 29(F). The rule states, in relevant part:

       Upon determination of the issues, the court shall do one of the following:

       (1)    If the allegations of the complaint, indictment, or information were
              not proven, dismiss the complaint;

       (2)    If the allegations of the complaint, indictment, or information are
              admitted or proven, do any one of the following, unless precluded by
              statute:

       (a)    Enter an adjudication and proceed forthwith to disposition;

       (b)    Enter an adjudication and continue the matter for disposition for not
              more than six months and may make appropriate temporary orders;

       (c)    Postpone entry of adjudication for not more than six months;

       (d)    Dismiss the complaint if dismissal is in the best interest of the child

              and the community.

       {¶23} Had the juvenile court in this case dismissed the complaint pursuant to

Juv.R. 29(F)(2)(d), this court would be required to dismiss the state’s appeal. Juvenile

courts are given broad discretion to dismiss a case, even after accepting admissions, when

the dismissal is in the best interests of the child. We do not dispute this, but because the

trial court’s dismissal here was purportedly entered pursuant to Juv.R. 29(F)(1), whether

the dismissal was in D.D.’s best interests is irrelevant for purposes of this appeal.

       {¶24} Based on the language of the rule, a dismissal pursuant to Juv.R. 29(F)(1)

must be premised on the allegations of the complaint being unproven. This is in contrast

with a dismissal pursuant to Juv.R. 29(F)(2), which is premised on the allegations of the
complaint being admitted or proven. The court here accepted D.D.’s admissions. Under

the rule, this means that it was then limited to the actions outlined above in Juv.R.

29(F)(2)(a) through (d). While the court incorporated language from the rule in its

journal entry, a reference to the rule is insufficient to bring this dismissal under the scope

of Juv.R. 29(F)(1).

       {¶25} Because jeopardy did not attach and the state has an appeal as of right

pursuant to R.C. 2945.67(A), we turn now to the merits of this appeal.

       {¶26} “Subject matter jurisdiction is the power conferred on a court to decide a

particular matter on its merits and render an enforceable judgment over the action.”

Udelson v. Udelson, 8th Dist. Cuyahoga No. 92717, 2009-Ohio-6462, ¶ 13, citing

Morrison v. Steiner, 32 Ohio St. 2d 86, 290 N.E.2d 841 (1972).

       {¶27} We review a trial court’s dismissal for lack of subject matter jurisdiction de

novo. Cleveland v. Abrams, 8th Dist. Cuyahoga Nos. 92843 and 92844, 2010-Ohio-662,

¶ 12. In conducting a de novo review, this court conducts an independent review of the

record and does not defer to the lower court’s decision. In re J.V., 189 Ohio App. 3d 287,

2010-Ohio-4017, 938 N.E.2d 81, ¶ 10 (8th Dist.).

       {¶28} The court here accepted D.D.’s admissions. Under the rule, this means that

it was then limited to the actions outlined above in Juv.R. 29(F)(2)(a) through (d). It was

not permitted under the rule to dismiss the complaint. None of these four options

authorizes a juvenile court to sua sponte dismiss a complaint for lack of jurisdiction.
      {¶29} While Juv.R. 29(F)(1) permits a juvenile court to dismiss the complaint “if

the allegations of the complaint, indictment, or information were not proven.” Here, the

juvenile court dismissed the complaint, finding that “the allegations of the complaint have

not been proven beyond a reasonable doubt for lack of jurisdiction.”

      {¶30} Juv.R. 10(B) sets forth three requirements for a complaint:

      (1)    State in ordinary and concise language the essential facts that bring
             the proceeding within the jurisdiction the court, and in juvenile
             traffic offense and delinquency proceedings, shall contain the
             numerical designation of the statute or ordinance alleged to have
             been violated;

       (2)   Contain the name and address of the parent, guardian, or custodian
             of the child or state that the name or address is unknown;

       (3)   Be made under oath.

       {¶31} As conceded by D.D., the complaint in this case satisfied the requirements

of Juv.R. 10(B). The complaint included the name and numerical designation of each

alleged offense, the street address at which the alleged offenses occurred, and the name

and address of D.D.’s parent. Further, the complaint was made under oath.

       {¶32} Although the complaint did not include the city of Cleveland in its

description of the location of the offenses, it was nevertheless sufficient to confer

jurisdiction on the juvenile court. The complaint listed the Cleveland address of D.D.’s

mother, listed a sergeant from the Cleveland Metropolitan School District as the

complainant, and clearly indicated that the alleged offenses occurred within Cuyahoga

County, which is within the jurisdiction of the Cuyahoga County Court of Common Pleas,

Juvenile Division.
       {¶33} Therefore, we reverse the decision of the juvenile court and remand the case

for lack of a final verdict.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the juvenile

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



___________________________________________
TIM McCORMACK, PRESIDING JUDGE

MARY J. BOYLE, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR